Citation Nr: 0831796	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-04 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
fracture, as secondary to the service-connected disability of 
incomplete right foot drop, residual of two cerebrovascular 
accidents.

2.  Entitlement to special monthly compensation (SMC) based 
on housebound status or the need for regular aid and 
attendance.

3.  Entitlement to an increased rating in excess of 10 
percent for hypertension.



REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs




ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1945 to 
July 1946 and from February 1951 to June 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the benefits sought.  

The issue of entitlement to SMC based on housebound status or 
the need for regular aid and attendance is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  There is competent evidence that the veteran's lumbar 
spine fracture is attributable to an incomplete right foot 
drop, residual of a cerebrovascular accident.

2.  The veteran's hypertension is not manifested by diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.


CONCLUSION OF LAW

1.  Resolving reasonable doubt in the veteran's favor, a 
lumbar spine fracture was caused by an incomplete right foot 
drop, residual of two cerenrovascular accidents.  38 U.S.C.A. 
§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA provided notice in March and April 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim.  Attachments to June 2006 
correspondence informed the veteran of the rating criteria to 
award an increased rating.  The claims were readjudicated in 
a January 2007 "statement of the case."  VA has fulfilled 
its duty to assist the veteran in obtaining identified and 
available evidence needed to substantiate a claim, including 
as warranted by law, affording VA examinations.  The veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Entitlement to service connection for lumbar spine fracture

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

A disability is also service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease.  38 C.F.R. § 3.310(b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The record shows that the veteran fractured the L1-L2 
vertebrae when he fell down a flight of stairs in September 
2000.  See September 2000 Trident admission records.  At 
admission it was noted that the appellant fell after feeling 
dizzy.  In July 2001 and November 2002, the veteran had MRIs 
that revealed a severe compression deformity of the L2 
vertebral body with retropulsion of the posterior superior 
cortex.  A compression deformity was also noted along the 
superior end plate of the L1 vertebral body with 
approximately 40 percent loss of vertebral height.  There was 
anterior wedging of the T12 vertebral body with approximately 
50 percent loss of vertebral height anteriorly.  Disc bulges 
appeared throughout the spine.  The Board finds that this 
qualifies as a current disability.

The Board finds that the veteran's lumbar fracture was caused 
by his service-connected disability.  A hospital admission 
note recorded that he was walking up the stairs and as he 
approached the top, he became dizzy and fell.  See October 
2000 admission note from Trident.  Another record noted that 
the veteran tripped on the top stair and fell down the 
stairs.  See September 2000 admission note from Trident.  In 
March 2001, he explained to a VA examiner that his right leg 
weakened and he fell down the stairs.  The VA examiner opined 
that he believed that his fall down the flight of stairs was 
"more likely than not as a consequence of the leg weakness 
which he reports having for many years, which may or may not 
be related to the stroke with subsequent vertebral fractures 
which have now healed."  See March 2001 VA examination.

The veteran was seen in November 2006 by the same VA 
examiner.  The examiner stated the veteran was very well 
known to him from three previous examinations he performed on 
the patient.  The examiner was asked to provide an opinion as 
to whether the veteran's lumbar fracture was caused by his 
service-connected disabilities, to include his incomplete 
right foot drop or hypertension.  The examiner opined that it 
would be "purely speculative on [his] part to pick one of 
the now four explanations for his falling down the stairs...I 
am not able to identify which of the four divergent stories 
are the cause for it."

The record also contains a December 2006 private opinion from 
the veteran's primary care physician, who stated that the 
veteran suffered a stroke in September 2000, which caused his 
fall down the stairs and his resulting back injury.  He also 
stated that his "stroke of course was a secondary effect of 
chronic hypertension."  The Board observes that the 
appellant is service connected for hypertension.  

When faced with differing medical opinions, the Board must 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11.  The Board is also mindful that it cannot make its 
own independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The 
Board may favor the opinion of one competent medical expert 
over that of another, provided the reasons therefor are 
stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  
Further, while the Board is not free to ignore the opinion of 
a treating physician, neither is it required to accord it 
substantial weight.  See generally Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993).  

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need 
only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
Id.

Generally, the Board finds the VA medical opinions to be more 
competent than the private opinion because they are supported 
by a review of the claims file and provide reasoning for the 
opinions.  The Board also finds, however, that the VA 
examiner in March 2001 did opine that he believed the 
veteran's fall and spinal fracture was more likely than not a 
consequence of his leg weakness, which may or may not be 
related to his prior strokes.  The veteran has shown a 
history of leg weakness from his strokes, and he is currently 
service connected for an incomplete right foot drop as a 
residual of his strokes.  He is also service connected for an 
ankle fracture that occurred as a result of his right foot 
drop, and for hypertension.  When it is impossible to 
separate the effects of a service-connected disability and a 
nonservice-connected disability, reasonable doubt must be 
resolved in the veteran's favor and the symptoms in question 
attributed to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board 
therefore finds that the veteran's vertebral fracture is 
related to his service connected disorders.  Together with 
the December 2006 private opinion tying the veteran's 
vertebral fracture to a stroke, and deciding reasonable doubt 
in favor of the veteran, the Board finds that the appellant's 
claim for entitlement to service connection for a vertebral 
fracture should be granted.

Entitlement to an increased rating for hypertension

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in 
this decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2007) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).  The 
record does not show these factors are present; therefore, 
extraschedular consideration is not applicable to this claim.

Under 38 C.F.R. § 4.71a, Diagnostic Code 7101, a 10 percent 
rating is warranted for diastolic pressure predominantly 100 
or more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted for diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.

The veteran's history shows that he was diagnosed with 
hypertension while in service and has been on medication for 
over forty years.  He was service connected for hypertension 
in May 2001, with an effective date of November 2000.  

VA examinations and outpatient reports reveal a variety of 
blood pressure readings.  In March 2003, the veteran had a 
reading of 154/67.  In April 2003, the veteran had readings 
of 220/100, 210/100, and 220/100.  In September 2003, his 
blood pressure reading was 193/83.  At two separate 
examinations in March 2005, his blood pressure reading was 
150/76 and 149/80.  At an October 2005 VA examination, his 
blood pressure was recorded as 150/76.

The veteran was afforded a VA examination in April 2006, in 
response to his claim for an increased rating.  His blood 
pressure was taken three times and was 120/60 each time.  The 
examiner opined that the veteran had well-controlled 
hypertension.  

While the veteran did have elevated readings at his April 
2003 VA examination, the Diagnostic Code requires systolic 
pressure to be predominantly 200 or more to warrant a 20 
percent rating.  As systolic blood pressure over 200 was only 
recorded on one occasion, this does not meet the rating 
standard for a 20 percent evaluation.  Hence, the claim is 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for lumbar spine fracture, 
secondary to an incomplete right foot drop, residual of 
cerebrovascular accidents, is granted.

Entitlement to an increased rating in excess of 10 percent 
for hypertension is denied.


REMAND

The veteran seeks SMC based on the need for regular aid and 
attendance or being housebound.  In this regard, if a 
veteran, as the result of service-connected disability, has 
such significant disabilities as to be in need of regular aid 
and attendance, he shall be entitled to SMC benefits.  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2007).  In light of the fact that this decision grants 
service connection for residuals of a lumbar fracture, given 
that this disorder has yet to be rated, and given that this 
disorder was not considered to be service connected by the RO 
during their prior adjudication of the appellant's SMC claim, 
due process requires further development.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

The RO should assign a rating for the 
entitlement to service connection for 
lumbar spine fracture, as secondary to the 
incomplete right foot drop, a residual of 
cerebrovascular accidents.  The RO should 
then  readjudicate the claim for 
entitlement to SMC based on housebound 
status or the need for regular aid and 
attendance, considering all disability 
ratings assigned by the RO, including any 
newly-assigned ratings.  In doing so the 
RO must ensure that they have evaluated 
all service connected disorders and 
adjudicated any possible informal claim of 
entitlement to service connection that the 
record may present which has yet to be 
adjudicated.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


